Citation Nr: 1103113	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-28 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for 
the Veteran's service-connected type II diabetes mellitus.   

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 

3.  Entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected peripheral neuropathy of the left 
lower extremity. 

4.  Entitlement to an initial rating in excess of 10 percent for 
the Veteran's service-connected peripheral neuropathy of the 
right lower extremity. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1966 to July 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the benefits sought on 
appeal.  The Veteran appealed that decision and the case was 
referred to the Board for appellate review.  

In August 2010 the Veteran testified at a personal; hearing 
before the undersigned.  A transcript of that hearing is 
associated with the claims file.  

The issues of entitlement to service connection for posttraumatic 
stress disorder and entitlement to ratings in excess of 10 
percent for the Veteran's service-connected bilateral lower 
extremity peripheral neuropathy are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

The Veteran's service-connected diabetes requires medication and 
a restricted diet, but has not required regulation of his 
activities as that term is defined in applicable regulations.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 20 percent for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 200); 38 C.F.R. §§ 3.102, 3.159, 
3.321(b)(1), 4.1, 4.3, 4.10, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The 
notification obligation in this case was met by way of letters 
from the RO to the Veteran dated September 2006, November 2006 
and November 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently reversed 
the Veterans Court's decision in Vazquez-Flores, however, finding 
that VA is not required to tailor § 5103(a) notice to individual 
veterans or to notify them that they may present evidence showing 
the effect that worsening of a service-connected disability has 
on their employment and daily life for proper claims 
adjudication.  For an increased rating claim, section § 5103(a) 
now requires that the Secretary notify claimants generally that, 
to substantiate a claim, they must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), rev'd sub. nom. Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009 (holding that notice 
specific to individual Veterans is no longer required in 
increased compensation claims).  However, the Board notes that 
the Veteran's claim of entitlement to a rating in excess of 20 
percent for his diabetes mellitus originates from the grant of 
service connection for that disability.  Consequently, Vazquez-
Flores is inapplicable.  

The RO also provided assistance to the Veteran as required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under 
the facts and circumstances of this case.  In addition, the 
Veteran and his representative have not made VA aware of any 
additional evidence that needs to be obtained in order to fairly 
decide this appeal.  They also have not argued that any errors or 
deficiencies in the accomplishment of the duty to notify or the 
duty to assist have prejudiced the Veteran in the adjudication of 
his appeal.  Therefore, the Board finds that VA has satisfied the 
duty to notify and the duty to assist and will proceed to the 
merits of the Veteran's appeal.

The Veteran contends that the initial rating evaluation assigned 
for his service-connected diabetes mellitus does not accurately 
reflect the severity of that condition.  

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected condition adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  Separate DCs identify 
various disabilities and the criteria for specific ranges.  VA 
has a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues raised 
in the record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinksi, 1 Vet. App. 589 (1991).  

In general, if the disability more closely approximates the 
criteria for the higher of two ratings, the higher rating will be 
assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 
4.7.  

The U.S. Court of Appeals for Veterans Claims (Veterans Court) 
has explained that  because the diagnostic code for diabetes uses 
successive rating criteria, where each higher rating includes the 
criteria for a lower rating, 38 C.F.R. § 4.7 is not for 
application.  Tatum v. Shinseki, 23 Vet. App. 152 (2009) 
(discussing Camacho v. Nicholson, 21 Vet. App. 360 (2007).  

After careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 C.F.R. 
§ 4.3.  If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can be 
assigned for separate periods of time, based on the facts found.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran first claimed entitlement to service connection for 
diabetes mellitus in May 2006.  An April 2007 rating decision 
granted entitlement to service connection for diabetes mellitus 
and assigned a rating evaluation of 20 percent, effective from 
May 24, 2005.  The Veteran submitted a Notice of Disagreement 
(NOD) with this rating decision in November 2007.  The RO issued 
a Statement of the Case (SOC) in August 2008, and in September 
2008 the Veteran filed a Substantive Appeal (VA Form 9).  

Pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913, a 10 percent 
rating is warranted when diabetes mellitus is manageable by 
restricted diet only.  A 20 percent rating is warranted for 
diabetes mellitus requiring insulin and restricted diet, or: oral 
hypoglycemic agent and restricted diet.  A 40 percent rating is 
warranted where there is a requirement for insulin, restricted 
diet, and regulation of activities.  A 60 percent rating is 
warranted where there is a requirement for insulin, restricted 
diet, and regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two hospitalization 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if separately 
evaluated.  A 100 percent rating is warranted where there is a 
requirement for more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalization per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if separately 
evaluated.  

As stated, service connection was awarded in an April 2007 rating 
decision.  That decision assigned a 20 percent rating because the 
Veteran's physician stated that he required insulin for control.  
No restriction of activities was requires and no complications 
were reported.  

The relevant evidence of record includes VA treatment records, VA 
examination reports and both written and oral statements from the 
Veteran.  Records from May 1997 indicate that the Veteran had 
been diagnosed with type II diabetes mellitus.  VA treatment 
records from April 2001 note that the Veteran had been prescribed 
several medications.  At that time the Veteran was advised to 
exercise and watch his diet in order to stay off of insulin.  VA 
treatment records from December 2002 indicate that the Veteran 
admitted noncompliance with a diabetic diet.  

The Veteran was afforded a VA examination in support of his claim 
of entitlement to service connection for diabetes mellitus in 
September 2006.  During that examination the Veteran reported 
that he had been diagnosed with diabetes sometime prior to 1985.  
The Veteran stated that he has to avoid strenuous activities to 
prevent hypoglycemia.  The examiner noted that the Veteran had 
been prescribed insulin and that he was on a 2,000 calorie ADA 
low-sodium diet.  The examiner diagnosed the Veteran with 
uncontrolled type II diabetes mellitus.  

A VA administrative note from May 2007 certified that the Veteran 
would be unable to work as a truck driver due to neurological 
effects of diabetes, including peripheral neuropathy.  

The Veteran was afforded an additional VA examination in November 
2007.  During that examination the Veteran stated that he no 
longer works as a truck driver because of knee pain and back 
pain.  The Veteran reported hypoglycemic reactions three to four 
times per week, but denied ketoacidosis.  No ER visits or 
hospitalization for ketoacidosis or hypoglycemia were indicated.  
The Veteran was noted to be on a low-sodium ADA diet, and 
reported losing eight pounds over the last three months.  The 
Veteran also reports having to restrict his activities such as 
mowing the lawn, stopping after fifteen minutes to prevent 
hypoglycemic reactions.  

Subsequent VA treatment records from December 2007 and June 2008 
indicate that the Veteran met with a dietitian.  The Veteran 
stated that he was willing to continue to make gradual diet 
changes.  No routine exercise was noted.  The Veteran was 
encouraged to continue with a strict diet and to reduce food 
portions at meals.  In June 2008 it was noted that the Veteran 
was encouraged to exercise three times a week, as approved by his 
provider.  Treatment records from December 2008 also indicate 
that the Veteran was encouraged to exercise to assist in glucose 
control.  

During the Veteran's August 2010 hearing before a Veterans Law 
Judge the Veteran reported that he was controlling his diabetes 
with medication and diet.  He also stated that he was told not to 
engage in strenuous activity by a VA provider.  

After having carefully reviewed the evidence of record, the Board 
finds that the evidence presented is consistent with a 20 percent 
evaluation.  To warrant a higher rating for diabetes mellitus 
there must be insulin dependence, restricted diet and regulation 
of activities.  "Regulation of activities" is defined under 
Diagnostic Code 7913 as the "avoidance of strenuous occupational 
and recreational activities."  Medical evidence is required to 
show that occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 
(2007).  While the Veteran is on medication and a restricted 
diet, the medical evidence does not demonstrate that restriction 
of activities is required due to the Veteran's diabetes mellitus.  
The Board notes that the Veteran has testified that he limits his 
activities and that he was told to avoid strenuous activity by a 
VA provider, but there is no medical evidence to support those 
statements, as required under Diagnostic Code 7913.  In fact, as 
noted above, the medical evidence indicates the opposite.  VA 
treatment records from June 2008 and December 2008 indicate that 
the Veteran was encourage to exercise.  .  Accordingly, there is 
no basis on which to award a rating in excess of 20 percent.  

In deciding the Veteran's increased evaluation claim, the Board 
has considered the determination in Fenderson v. West, 12 Vet. 
App. 119 (1999), and whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period, but finds no period of time 
during which a rating higher than 20 percent is warranted for the 
Veteran's diabetes mellitus.  

The Board must also consider whether the Veteran is entitled to 
consideration for referral for the assignment of an 
extraschedular rating for his service-connected diabetes 
mellitus.  38 C.F.R. § 3.321 (2010); Barringer v. Peake, 22 Vet. 
App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an increased 
rating and referral for consideration must be addressed either 
when raised by the Veteran or reasonably raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards. Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability. Thun v. Peake, 22 Vet. 
App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-116. When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating. 
Otherwise, the schedular evaluation is adequate, and referral is 
not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the 
Veteran's service-connected diabetes mellitus is not inadequate 
in this case.  Additionally, the diagnostic criteria adequately 
describe the severity and symptomatology of these disabilities.  
In light of the above, the Board finds that the criteria for 
submission for assignment of extraschedular ratings pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

There is a preponderance of the evidence against the claim for an 
initial rating in excess of 20 percent for the Veteran's service-
connected diabetes mellitus.  Accordingly, the benefit-of-the-
doubt rule does not apply and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinksi, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial rating in excess of 20 percent for the 
Veteran's service-connected type II diabetes mellitus is denied.  


REMAND

The Veteran has also claimed entitlement to service connection 
for posttraumatic stress disorder (PTSD) and entitlement to 
ratings in excess of 10 percent for his service-connected 
peripheral neuropathy of the lower extremities.  The Board finds 
that additional development is necessary with respect to these 
claims.  Accordingly, further appellant review will be deferred 
and these claims are remanded to the RO/AMC for further action as 
described below.

With regard to the Veteran's claim of entitlement to service 
connection for posttraumatic stress disorder, the Board notes 
that in September 2008 the RO made a formal determination that 
the information required to corroborate an in-service stressor 
was insufficient to send to the U.S. Joint Services Records 
Research Center (JSRRC).  Because an in-service stressor related 
to the Veteran's claimed PTSD had not been verified the Veteran's 
claim was denied.  

The Board notes that during the pendency of this appeal, VA 
regulations pertaining to the requirements for establishing a 
service connection claim for PTSD were amended.  75 Fed. Reg. 
39843 (July 13, 2010).  That revision applies to all claims 
pending before VA on or after the rule's effective date because 
the Veteran's Court vacated a Board decision on the application 
and remanded it for readjudication.  75 Fed. Reg. 39843 (July 13, 
2010); 75 Fed. Reg. 41092 (July 15, 2010).  The effective date of 
the rule is July 13, 2010.  That revision is applicable to the 
facts of this case, and is as follows.

If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is 
adequate to support a diagnosis of posttraumatic 
stress disorder and the veteran's symptoms are 
related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
places, types, and circumstances of the veteran's 
service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service 
stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a 
veteran experienced, witness or was confronted with 
an event or circumstances that involved actual or 
threatened death or serious injury, or a threat to 
the physical integrity of the veteran or others, such 
as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small 
arms fire, including suspected sniper fire; or attack 
upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a 
psychological or psycho-physiological state of fear, 
helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (75 
Fed. Reg. 39843, 39852 (July 13, 2010)). 

The Board emphasizes that under the amended regulation, the 
Veteran's lay testimony alone may establish the occurrence of the 
claimed in-service stressor provided that the other requirements 
of the above paragraph are met, irrespective of whether the 
evidence shows that the Veteran "engaged in combat with the 
enemy" as previously required.  See VAOGCPREC 12-99 (65 Fed. 
Reg. 6,257 (2002)); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
When such is the case, verification of the stressor through 
independent sources is not required.  

Here, the Veteran's service personnel records show that the 
Veteran served in the U.S. Army in Vietnam from March 1967 to 
February 1968.  He served with an Engineer Battalion and his 
military occupational specialty was a surplus equipment 
specialist. The Veteran has reported that his unit came under 
fire on several occasions in September 1967, November 1967, 
December 1967 and January 1968.  During his August 2010 hearing 
before a Veterans Law Judge the Veteran related several incidents 
where his unit came under fire and where he was afraid for his 
life.  

The Veteran's VA treatment records dating back to October 1996 
indicate that he has been diagnosed with posttraumatic stress 
disorder on numerous occasions.   However, none of these 
treatment records indicate that the diagnosis of PTSD has been in 
accordance with the DSM-IV, and none of the treating 
psychiatrists or psychologists have clearly stated that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and the veteran's symptoms are 
related to the claimed stressors.  

Accordingly, in light of the new amendments to 38 C.F.R. § 
3.304(f), this claim must be remanded for a VA examination and 
opinion addressing whether the Veteran's claimed in-service 
stressors are adequate to support a diagnosis of PTSD and whether 
the Veteran's reported symptoms are related to the claimed in-
service stressors.  

Additionally, during the August 2010 hearing, the Veteran 
testified that he was hospitalized for psychiatric symptoms while 
stationed at Fort Sills, Oklahoma.  Review of the claims file 
does not reveal that efforts have been made to obtain any 
existing inpatient (clinical) treatment records.  On remand, the 
RO/AMC must obtain any such available records.  

With regard to the Veteran's claim for initial ratings in excess 
of 10 percent for his service-connected bilateral lower extremity 
peripheral neuropathy, the Board notes that the Veteran has 
argued that the current evaluations assigned for those conditions 
do not accurately reflect their severity.  Specifically, the 
Board notes that during his August 2010 hearing before a Veterans 
Law Judge the Veteran described symptoms associated with his 
bilateral lower extremity peripheral neuropathy that were not 
indicated on his most recent VA examination for that condition in 
November 2007, more than 3 years ago.  

The Veterans Court has held that where a veteran claims that a 
disability is worse than when previously rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, VA must provide a new examination.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992).  Because the Veteran has 
indicated that his bilateral lower extremity peripheral 
neuropathy results in significant limitations not indicated by 
the Veteran's earlier examination, and because the evidence of 
record indicates the possibility of a worsening of that 
condition, the Board finds that a new examination is necessary to 
reach a decision on the Veteran's claim. 

In order to give the Veteran every consideration with respect to 
the present appeal, further development of the case is necessary.  
This case is being returned to the RO via the Appeals Management 
Center (AMC) in Washington, D.C., and the Veteran will be 
notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records, as 
well as take any appropriate action to obtain 
treatment records from any other providers 
who may have evaluated the disabilities at 
issue in this remand.  If the Veteran 
indicates that he has received any treatment 
or evaluations, the RO/AMC should obtain and 
associate those records with the claims file.

2.  Obtain any available inpatient (clinical) 
records of treatment of the Veteran from 
medical or psychiatric facilities at Fort 
Sill, Oklahoma.  Associate any obtained 
records with the claims file.  If no records 
are obtainable, document efforts to obtain 
the records and negative replies and 
associate such documentation with the claims 
file.  

3.  After the above development is completed, 
schedule the Veteran for an examination by a 
VA psychiatrist or psychologist to determine 
the nature and etiology of any diagnosed 
mental disorder.  The examiner is requested 
to review all pertinent records associated 
with the claims file.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  If PTSD is diagnosed, the 
examiner should explain whether the Veteran's 
PTSD is (a) related to his fear of hostile 
military or terrorist activity, (b) whether 
the claimed stressor(s) is adequate to 
support a diagnosis of PTSD, and (c) whether 
the Veteran's current symptoms are related to 
the claimed stressor(s).  If a disorder other 
than PTSD is diagnosed, then the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent 
probability or greater) that such disorder is 
due to a disease or injury that was incurred 
during the Veteran's military service.  A 
clear rationale for all opinions expressed 
would be helpful and a discussion of the 
facts and principles involved would be of 
consideration assistance to the Board.

4.  The Veteran should also be afforded an 
appropriate VA examination to determine the 
severity of his bilateral lower extremity 
peripheral neuropathy.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated with 
the claims file, and following this review 
and examination, the examiner is requested to 
identify and describe in detail all 
symptoms/manifestations related to the 
Veteran's lower extremity peripheral 
neuropathy.  The examiner should also discuss 
whether the Veteran's peripheral neuropathy 
causes complete paralysis, or mild, moderate, 
or severe incomplete paralysis of any nerves.  
A clear rationale for all opinions expressed 
would be helpful and a discussion of the 
facts and principles involved would be of 
consideration assistance to the Board.

5.  When the requested development has been 
completed the case should again be reviewed 
by the RO/AMC, to include consideration of 
any additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
supplemental statement of the case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


